Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25 and 26 are rejected under 35 U.S.C. 101 because  the broadest reasonable interpretation of a claim drawn to a computer readable medium (CRM) typically covers forms of non-transitory tangible media and transitory propagating signal per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.   See MPEP 2111.01.  when the broadest reasonable interpretation of a claims covers a signal per se, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter"(emphasis added).   In the instant case, the specification does not define non-transient and/or tangible.  Thus, the CRM is undefined by the specification, and thus, per OG notice 1351 OG 212 published 02/23/2010, given the broadest reasonable interpretation, it encompasses both non-transitory tangible media and transitory media (e.g., signal per se), and the claimed CRM should be rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 13-16, 19-23, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Jensen et al. (US 2016/0021293, hereinafter Jensen).
Re claim 13, Jensen discloses, an image capture device comprising: a memory (14 and/or 16) containing priority subject image-indicative data corresponding to at least one particular subject (par [0042]); and -31-Qualcomm Ref. No. 176321C1 at least one processor (12) coupled to the memory for accessing the priority subject image-indicative data (fig 2), the at least one processor being configured to: obtain first image data from a camera of the image capture device (42, fig 7, 502), the first image data representing one or more subjects within a field of view of the image capture 5device (figs 4-6); perform facial recognition on the first image data (fig 7, 508, 510, 512, and 514); determine, based on the facial recognition, that the one or more subjects include a particular subject based on priority subject image-indicative data (pars [0087]-[0089]); select a region of interest corresponding to at least the particular subject (pars [0089]-[0090]); 10and process a second image based on the selected region of interest (pars [0091]-[0092]).
Re claim 14, Jensen discloses the limitations of claim 13 including wherein the at least one processor is further configured to detect a face within the first image data (508).  
Re claim 15, Jensen discloses the limitations of claim 13 including wherein: the priority subject image-indicative data comprises a plurality of stored facial features for the particular subject (par [0042]); and the at least one processor is further configured to: 20extract facial features from the 
Re claim 16, Jensen discloses the limitations of claim 13 including wherein: 25the priority subject image-indicative data comprises a plurality of stored intensity values for the particular subject (par [0042]); and the at least one processor is further configured to: determine intensity values from the first image data; and compare the plurality of stored intensity values with the determined 30intensity values (fig 7, 508, 510, 512, and 514).
Re claim 19, Jensen discloses the limitations of claim 13 including wherein the at least one processor 10is further configured to capture the second image data (520).
Re claim 20, Jensen discloses the limitations of claim 19 including wherein the at least one processor is further configured to capture the second image data using at least one of an automatic focus, automatic exposure, or automatic white balance setting determined based, at least 15in part, on the selected region of interest (par [0090]).  
Re claim 21, Jensen discloses the limitations of claim 13 including wherein the at least one processor is further configured to: receive a user selection; and 20obtain the priority subject image-indicative data based on the user selection (par [0042]).  
Re claim 22, Jensen discloses the limitations of claim 13 including wherein the region of interest includes each of the one or more subjects (figs 4-6).  
Re claim 23, Jensen discloses the limitations of claim 13 including wherein the at least one processor is further configured to adjust the region of interest to include the particular subject (par [0090]).
Claims 1, 2, 3, 4, 7, 8, 9, 10, 11, 25, and 26 are rejected for the reasons stated in claims 13, 14, 15, 16, 19, 20, 21, 22, 23, 13, and 20, respectively. The method steps and computer-readable storage as claimed would have been anticipated by the device of Jensen.




Allowable Subject Matter
Claims 5, 6, 12, 17, 18, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696